Citation Nr: 0430076	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  00-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and VM


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the course of the current appeal, the RO has increased 
the rating assigned for service connected defective hearing 
from 10 percent to 30 percent and most recently to 60 percent 
disabling from February 18, 2004; that issue is not part of 
the current appeal.  

The RO also assigned a 10 percent rating for bilateral 
tinnitus; assigned a total disability rating for compensation 
purposes (TDIU) from February 18, 2004; and held that basic 
eligibility for Chapter 35 benefits were established.  

The RO granted service connection in a rating action in May 
2000, and thereafter increased from 10 to 30 percent the 
rating assigned for PTSD from September 20, 1999, the date of 
the original claim.  Since that is not the maximum 
assignable, that issue remains on appeal.  AB v. Brown, 6 
Vet. App,. 35 (1993).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran and his nephew provided testimony at a hearing 
held at the RO in November 2000; a transcript is of record.

In October 2004, a Deputy Vice Chairman of the Board granted 
the veteran's representative's motion to advance the case on 
the docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show that he is now 
seen by a VA psychiatrist and/or a psychologist on a regular 
basis and undergoes counseling.  

A statement is of record from the clinical psychologist who 
has seen the veteran for several years, dated in December 
1999.  Dr. SHH stated that he had frequent intrusive thoughts 
about the combat episode as well as others, and that he 
dreams about it about twice a month.  He was disturbed by war 
movies having to do with ships, and he avoided talking about 
the war.  He said that "it shakes up my whole day when I get 
to talking about it with people".  He had been less social 
and outgoing since the war.  He stated that he was extremely 
startled by any flashing lights because they reminded him of 
tracers and of combat.  Dr. H described him as having "fairly 
severe PTSD", which she felt was unsurprising in view of the 
disaster he was in while in service.

A report of a mental health evaluation undertaken in January 
2000 is of record.  The veteran complained of occasional 
insomnia, dreamed of the sinking ship, about twice a month; 
had flashbacks to the sinking ship, about 2-3 times a month; 
had avoidance of thoughts about the war in order to avoid 
recalling flashbacks to war; occasional anxiety; difficulty 
with memory and concentration.  He said that he had now 
stopped working by mutual agreement.  On examination, his 
thought content was mildly anxious which was consistent with 
mood and circumstance.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) was assessed of 75.  

The veteran later stated that the psychiatric examiner had 
not understood the nature of his combat experiences; had 
asked him questions that went to his strong points like math; 
that he had not mentioned that lately, he would start to cry 
while watching television or a movie or just sitting quietly 
and thinking; that he was no longer able to hold a 
significant conversation with strangers; and that he had 
retired from his business as a result.  He stated that the 
examiner had not been willing to address certain important 
symptoms and when he brought them up, the examiner had 
skimmed right over them.

In November 2000, the veteran's nephew provided a statement 
to the effect that he had heard his uncle only recently speak 
of his combat experiences, and that he had suffered in 
silence for years.  The nephew thought that he had now "come 
out" only because of him and his brother.  The nephew said 
that he had spent 30 years in the military including combat, 
and he felt that the veteran should not have this hanging 
over his head any more.  He opined that the veteran was no 
longer working because of his PTSD and hearing problems.

A private physician reported that the veteran had been seen 
since 1992, and had complained since 1991 of nightmares about 
war about twice a week for which he had been given Ativan for 
sleep but did not take it regularly.

The veteran's nephew provided another statement, dated in 
March 2001, to the effect that the veteran had been helped a 
lot by his live-in friend; that he had lost his business the 
year before due to PTSD and his inability to understand 
complex commands in required negotiations and in drawing up 
contracts of sales and following through with their 
executions.  The veteran had had flashbacks including 
hallucinatory experiences where he joined his shipmates in 
death.  The nephew found him now to be in constant 
obsessional thinking and talking about his combat experiences 
and the sinking of his ship.  

The veteran was said to have great difficulty in adapting to 
stressful situations.  He would forget to take his medicine 
due to impairment of short and long term memory; his sleep 
medication caused him to have more panic attacks and more 
nightmares, which he now would get more than once a week; and 
he had disturbances of motivation and mood because after the 
panic attacks, he would feel he should have gone down with 
the ship and his friends who did go down with the ship.

Dr. S provided another statement dated in April 2001 
reiterating what she had opined previously, and stating that 
in her clinical judgment, the veteran had extremely severe 
PTSD which impaired his social interactions and family life.  

A clinical report dated in May 2003 noted that the veteran 
had confusion, memory loss, and a mood disorder which had 
been worse for a month but had actually started 2 years 
before according to his wife.  She said he had been on 
medication with some improvement.  He also had sleep problems 
and diagnosis was noted of prolonged PTSD.

Ongoing clinical reports including one dated in September 
2003 reflect that he had been depressed and had experienced 
poor sleep patterns over the past years.  He would go to bed 
about 10 PM, sleep until 2-3 in the morning, and then have 
trouble falling back to sleep.  He had occasional nightmares 
about combat.  He had been taking Aricept to help his memory.  
He and his wife had been married for 2 years, but they had 
been together for some 21 years.

The veteran is no longer working and statements are in the 
file from both the veteran and his former work associates as 
to the problems he encountered and accordingly, the bases for 
the mutual agreement to the termination of their working 
relationship at the auto dealership.  [As noted above, his 
inability to work due to the aggregate of his service-
connected disabilities has been reflected in the grant by the 
RO of a TDIU].  

A report of an extensive VA psychiatric evaluation undertaken 
in February 2004 is of record.  The examiner noted that prior 
to the year before, he had not filed a claim or otherwise 
sought assistance from VA for his mental health problems, and 
in fact, had not even talked about them.  After he 
participated awhile in the group, he had recognized that he 
was experiencing PTSD, and he continued to go to the group 
with some apparent benefit.

The examiner described the veteran as having a "very severe 
type of PTSD" based on his experience in World War II when on 
the USS HULL, a ship in the Pacific, which was struck by a 
huge typhoon, took on water, and sank, killing all but 60 of 
the total 272 men onboard at the time; many of these deceased 
sailors had been the veteran's friends as well as shipmates.  
He was saved by wearing a life vest and floating for some 13 
hours in shark infested waters.  When pulled from the dark 
water, his skin peeled off like paper when they tried to dry 
him off, and he experienced this for months during 
recovering.  When finally shipped home from Japan, the heavy 
cruiser on which he was loaded was hit by a kamikaze attack 
and the aft gun turrets were hit by a plane but the bomb did 
not go off; the bomb then had to be diffused, the turret had 
to be flooded after the hit to prevent explosions. and 18 men 
were trapped therein and drowned with the bodies still inside 
the turret and could not be removed until they got back to 
Pearl Harbor.

In addition, the veteran was noted to have been confirmed as 
having participated in 9 major engagements from Wake Island, 
the Marianas Island, Marshall Islands (3 engagements), Guam 
and Tinian Island, Taiwan Island, Truck Island, Caroline 
Islands, and Luzon (the aforementioned sinking incident).  

The veteran was reliving these incidents, and had carefully 
avoided films or talking about his war experiences for some 
50 years of his adult life.  He was also noted to suffer from 
increased arousal.  The psychiatrist felt that his PTSD was 
associated with the multiple combat missions and that he had 
had the PTSD symptoms since 1946.  GAF score was 60.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.   

From the outset, the Board notes the veteran's industrial 
history and his long-time job selling automobiles is no 
longer possible, in great part because of his memory and 
concentration problems.  The job was also impacted by his 
hearing loss and tinnitus, both of which are also service-
connected, and for which he has been given a TDIU.  

However, that his PTSD did have impact is a fact with which 
everyone seems to agree, including the veteran, his wife, his 
representative, his therapists and examiners and his former 
fellow workers/employee(rs).  The pending appellate issue at 
hand, however, is limited to an appropriate rating for his 
PTSD alone.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  Two of 
his VA expert medical evaluators have described him as having 
severe PTSD symptoms.  And the Board also notes that the 
veteran's social impairment goes beyond mere "difficulty"; he 
has been shown to be almost completely socially isolated and 
inclined to avoid situations that might trigger unpleasant 
recollections.  Indeed, the Board finds that the veteran is 
unable to establish and maintain effective relationships.  
This finding can provide a basis for a 70 percent evaluation 
under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  As noted above, a TDIU is 
in place for the aggregate service-connected disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2002), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



